File No. 70-09995 (As filed January 18, 2002) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM U-1/A APPLICATION/DECLARATION under THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One Metrotech Center Brooklyn, New York 11201 Eastern Enterprises One Beacon Street Boston, Massachusetts 02108 (Name of companies filing this statement and addresses of principal executive offices) KeySpan Corporation (Name of top registered holding company parent of each applicant) Steven L. Zelkowitz Senior Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is also requested to send copies of any communications in connection with this matter to: Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, NW Washington, D.C. 20037 AMENDMENT NO. 1 TO APPLICATION/DECLARATION UNDER SECTIONS 6, 7, 9 AND 10 OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 This pre-effective Amendment No. 1 amends and restates in its entirety the Form U-1 Application/Declaration previously filed in this proceeding: Item 1.Description of Proposed Transaction A.Introduction 1.
